              Case 2:18-cv-02885-CMR Document 21 Filed 10/02/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LYNDELL JOHNSON
                             Petitioner,
                v.                                                  CIVIL ACTION NO. 18-2885
 THOMAS MCGINLEY, et al.
                             Respondents.

                                                      ORDER

         AND NOW, this 2nd day of October 2020, upon careful and independent consideration

of the Petition for Writ of Habeas Corpus, and all related filings, and upon review of the Report

and Recommendation (R&R) of United States Magistrate Judge Richard A. Lloret, to which no

objections have been filed, it is hereby ORDERED that:

         1.          The R&R [Doc. No. 16] is APPROVED and ADOPTED as set forth herein1; and

         2.          The Petition will be dismissed by separate Order.

         It is so ORDERED.
                                                       BY THE COURT:
                                                       /s/ Cynthia M. Rufe
                                                        ____________________
                                                       CYNTHIA M. RUFE, J.


         1
            The Court approves the very thorough R&R, which explained why the Petition must be dismissed. As the
R&R concluded, Petitioner’s claims regarding the castle doctrine were procedurally defaulted or otherwise not
reviewable in this Court. Even if the claim were reviewable, Plaintiff could not rely on the castle doctrine as a
defense at trial because he was not in legal possession of the firearm used in the shooting. See Commonwealth v.
Cannavo, 199 A.3d 1282 (Pa. Super. Ct. 2018). The Court also agrees with the R&R’s conclusion that the claims of
ineffective assistance of counsel were procedurally defaulted or without merit, or both. The R&R carefully
explained how the state court incorporated the federal constitutional standards relating to due process into its review
of the claim. Although the state courts did not specifically mention Petitioner’s claim that the reference to pretrial
detention violated his right to due process under the United States Constitution, the Pennsylvania law cited by the
Superior Court in reviewing Johnson’s claim incorporated the standards under the federal constitution, and thus the
federal claim was adjudicated on the merits for purposes of Johnson v. Williams, 568 U.S. 289 (2013). Moreover,
the Superior Court’s decision did not conflict with or unreasonably apply federal law in rejecting the claim, as it
reasonably determined that testimony that Petitioner’s brother did not see him between the incident and the trial did
not constitute a direct reference to pretrial detention, and certainly did not emphasize the fact of such detention to
the jury. In approving the R&R, the Court does not find it necessary to reach the R&R’s determination that there
does not appear to be a clearly established federal rule that references to pretrial detention may violate due process.
